DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 6/10/2022 to claims 101, 113, and 116 have been entered. Claims 1-100, 104-107, 111, and 115 have been canceled. Claim 127 has been added. Claims 101-103, 108-110, 112-114, 116-127 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
For clarity of record, no species election was articulated in the last Office Action and any confusion is regretted.
The instant amendments to claim 101 have overcome the 35 U.S.C. § 112(a) written description rejections of record, which are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 101, 102, 110, 113, 114, 117, 118, 121, 122, 126, and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (WO 2012/016658; provided in the IDS dated 8/21/2020) in view of Li et al. (Cancer Res (2008), 68 (9_supplement): 4627; Reference U) and Li et al. (The Journal of Immunology (2009), 183, 3195-3203; Reference V).
Murthy teaches a hydrogel particle composition comprising alginic acid, PEG, and a moiety capable of binding cells in blood such as an anti-CD24, anti-CD31, anti-CD34, or anti-CD45 antibody (¶0062-0063 and ¶0069, also ¶0078 for particles, also ¶0085 for covalent antibody functionalization of anti-CD34), reading in-part on claims 101, 110, 113, 114, and 118. Murthy teaches crosslinking the alginate hydrogel with calcium, and releasing cells by chelation with chelators such as EDTA (¶0103 and ¶0108), reading on a decreasing of calcium by chelation for claim 102 and the EDTA of claim 117, and the calcium of claim 127. Murthy teaches enriching for GPR49+ stem cells from blood by FACS sorting and culturing the isolated stem cells for at least two days (¶0108-110). Murthy teaches a 4-arm PEG (¶0095), reading on claim 121.
Regarding claim 101, Murthy does not expressly teach an immune cell. Regarding claim 122, Murthy does not teach a T cell. Regarding claim 126, Murthy does not teach activated T cells.
Li 2008 teaches that activated tumor-drained lymph node cells comprise CD3+CD24+ T cells and CD19+CD24+ B cells, and that contacting tumor-drained lymph node cells with a combination of anti-CD3 and anti-CD28 antibodies increases the proportion of CD3+CD24+ T cells and significantly increases IFNγ and GM-CSF production (conference abstract on p1), reading on the embodiments of CD3 and CD3 for the antibodies and antigen-binding fragments of claim 101 and on the embodiment of increasing the proportion of CD3+CD24+ T cells and increased IFNγ and GM-CSF production for the metabolic changes of claim 101.
Li 2009 teaches detailed methods of activating T cells and B cells in a population of tumor-drained lymph node cells with anti-CD3 and anti-CD28 antibodies (p3196, subheading “TLDNs” and “Cell activation and expansion”), reading on claim 101.
Regarding claims 101, 122, and 126, it would have been obvious before the invention was filed to combine the alginate-PEG of Murthy with the anti-CD3 and anti-CD28 antibodies of Li 2008 in view of Li 2009 in methods of generating activated immune cells of Li 2008. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Murthy and Li 2008 are in-part directed towards CD24+ immune cells, and because Li 2009 detailed methods of activating T cells and B cells in a population of tumor-drained lymph node cells with anti-CD3 and anti-CD28 antibodies. The skilled artisan would have been motivated to do so because the combination would likely be advantageous to both isolate cells by FACS sorting as taught by Murthy and to then activate the isolated immune cells with the antibodies of Li 2008. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 414, 82 USPQ2d 1385, 1395-96 (2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)). Also see M.P.E.P. § 2143(I)(A).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy, Li 2008, and Li 2009 as applied to claim 101 above, and further in view of Scharp et al. (US 7,427,415).
The teachings of Murthy, Li 2008, and Li 2009 are relied upon as set forth above.
Regarding claim 103, Murthy, Li 2008, and Li 2009 do not teach any particle-to-cell ratio. 
Scharp teaches in-part a composition and methods of encapsulating cells in polyethylene glycol (Col. 10, line 26-27) and an alginate hydrogel (Col. 17, lines 19-39 and Fig. 5). Scharp teaches a preferred ratio of encapsulating device (e.g. the PEG-alginate) to cells of about 20:1, 10:1, and 2:1 (Col. 10, line 59 through Col. 11, line 3) and wherein the PEG composition comprising cells would then be transplanted into subjects in need thereof (Col. 11, lines 4-17), reading on claim 103.
Regarding claim 103, it would have been obvious before the invention was filed to substitute the alginate-PEG to cell ratios of Scharp for the unspecified ratios of Murthy in Murthy’s alginate-PEG composition. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Murthy and Scharp are directed to alginate-PEG hydrogel compositions. The skilled artisan would have been motivated to do so because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, Scharp is directed towards a similar alginate-PEG hydrogel composition, teaches combining said composition with cells, and that their optimal ratio would be useful for the downstream application of transplantation into subjects in need thereof.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 108, 109, 113, 114, 116, 119, 120, and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy, Li 2008, and Li 2009 as applied to claim 101 above, and further in view of Hoffman et al. (Blood (2004), 104(3), 895-903).
The teachings of Murthy, Li 2008, and Li 2009 are relied upon as set forth above.
	Regarding claim 108, Murthy, Li 2008, and Li 2009 do not teach expansion of the number of immunes more than 100-fold of the number of immune cells relative to the starting population/number of immune cells. Regarding claim 109, Murthy, Li 2008, and Li 2009 do not teach activated immune cells. Regarding claim 116, Murthy, Li 2008, and Li 2009 do not teach a regulatory T cell. Regarding claims 113, 114, and 119, Murthy, Li 2008, and Li 2009 do not teach the embodiment of an anti-CD3 antibody for the generic signal 1 stimulus. Regarding claim 113, 114, and 120, Murthy, Li 2008, and Li 2009 do not teach the embodiment of an anti-CD28 antibody for the generic signal 2 stimulus. Regarding claim 122, Murthy, Li 2008, and Li 2009 do not teach a population of expanded CD4+T cells.
	Hoffman teaches methods of producing CD4+CD25+ regulatory T cells by isolating said cells from peripheral mononuclear blood cells by FACS and then expanding the isolated T cells in vitro (p896, subheadings “Antibodies and flow cytometry (FACS)” and “T cell expansion cultures”), reading on claims 108 and 116. Hoffman teaches about average 13,000-fold expansion of the CD4+CD25+ regulatory T cells by stimulating the T cells with a composition comprising anti-CD3 and anti-CD28 (Abstract; p893-894, subheading “Stimulation assay and MLR”, Fig. 2), reading on claim 108, 119, and 120, and 122. Hoffman teaches that CD4+CD25+ T cells would be useful in in vivo therapeutic applications to prevent or mediate T-cell mediated diseases, and that there is a need in this art to improve methods of isolating and expanding CD4+CD25+ T cells (p895-896, subheading “Introduction”, paragraph starting CD4+ T cells with high expression levels of CD25…” through the next paragraph ending with “…site-specific manner in vivo.”), reading on claims 108, 109, 113, 114, 116, 119, 120, and 122.
	Regarding claim 108, 109, 113, 114, 116, 119, 120, and 122, it would have been obvious before the invention was filed to substitute the CD4+CD25+ T cells stimulated by the anti-CD3 and anti-CD28 antibodies of Hoffmann for the CD8+ T cells of Wu in Murthy’s methods of isolating cells.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Wu and Hoffman are both directed towards T cells and both Hoffman and Murthy are directed towards detailed methods of isolating cells by FACS sorting with antibodies to relevant cell surface receptors/antigens. The skilled artisan would have been motivated to do so because Hoffman teaches that CD4+CD25+ T cells would be useful in in vivo therapeutic applications to prevent or mediate T-cell mediated diseases, and that there is a need in this art to improve methods of isolating and expanding CD4+CD25+ T cells and so the substitution would predictably improve upon the methods of Murthy to then isolate and expand CD4+CD25+ T cells.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy, Li 2008, and Li 2009 as applied to claims 101 above, and further in view of Hoffman et al. (Blood (2004), 104(3), 895-903), and Katre et al. (Proc Natl Acad Sci USA (1987), 84, pp1487-1491).
The teachings of Murthy, Li 2008, and Li 2009, and Hoffman are relied upon as set forth above.
Regarding claims 112, Murthy, Li 2008, and Li 2009 do not teach a binding moiety comprising IL-2.
Hoffman teaches methods of producing CD4+CD25+ regulatory T cells by isolating said cells from peripheral mononuclear blood cells by FACS and then expanding the isolated T cells in vitro (p896, subheadings “Antibodies and flow cytometry (FACS)” and “T cell expansion cultures”), reading in-part on claim 112. Hoffman teaches about average 13,000-fold expansion of the CD4+CD25+ regulatory T cells by stimulating the T cells with a composition comprising IL-2, anti-CD3 and anti-CD28 (Abstract; p893-894, subheading “Stimulation assay and MLR”, Fig. 2), reading in-part on claim 112. Hoffman teaches that CD4+CD25+ T cells would be useful in in vivo therapeutic applications to prevent or mediate T-cell mediated diseases, and that there is a need in this art to improve methods of isolating and expanding CD4+CD25+ T cells (p895-896, subheading “Introduction”, paragraph starting CD4+ T cells with high expression levels of CD25…” through the next paragraph ending with “…site-specific manner in vivo.”), reading in-part on claim 112.
Katre teaches methods of conjugating IL-2 to PEG (Abstract and p1487, subheading “Conjugation of PEG to rIL-2”, “Purification of PEG-rIL-2”), reading in-part on claim 112. 
Regarding claim 112, it would have been obvious before the invention was made to further combine the IL-2 of Katre with the PEG of Murthy. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Katre teaches detailed methods of conjugating IL-2 to PEG. The skilled artisan would have been motivated to do so because Hoffman teaches that compositions comprising IL-2 in-part activate T cells, and so conjugating the IL-2 of Hoffman to the PEG would predictably yield a PEG-IL2 conjugate in Murthy’s methods that would predictably isolate and activate the T cells of Li 2008 and wherein the activated T cells would be useful in in vivo therapeutic applications to prevent or mediate T-cell mediated diseases as set forth by Hoffmann.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 109 and 123-125 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy, Li 2008, and Li 2009 as applied to claim 101 above, and further in view of Slifka et al. (Journal of Immunology (2000), 164, 208-216), Wu et al. (Br J Cancer (2014), 111(7), 1391-1399; Reference W) and Wang et al. (Journal of Translational Medicine (2004), 2(41), 12 pages).
The teachings of Murthy, Li 2008, and Li 2009 are relied upon as set forth above.
Regarding claim 109, Murthy, Li 2008, and Li 2009 do not teach any activated immune cells. Regarding claim 112, Murthy, Li 2008, and Li 2009 do not teach a binding moiety comprising IL-2. Regarding claim 123, Murthy, Li 2008, and Li 2009 do not teach any greater proportion of CD8+ T cells relative to the starting population of cells. Regarding claim 124, Murthy, Li 2008, and Li 2009 do not teach any lower proportion of CD8+ T cells relative to the starting population of cells. Regarding claim 125, Murthy, Li 2008, and Li 2009 do not teach any greater CD8-to-CD4 T cell ratio relative to the starting population of cells.
Slifka teaches methods of obtaining spleen cells from virally-infected mice, stimulating said cells ex vivo with LCMV peptide, and then and sorting the stimulated cells for CD8+ expression by FACS thus yielding activated CD8+ T cells (Fig. 1 and p209, paragraph starting “Adult BALB/c mice were infected with…”), thus yielding a CD8+ T cell enriched cell population and so reading on claims 109 the CD8+ T cell enrichment of claims 123-125. Slifka teaches that CD8+ T cells are critical for controlling viral infections and are central to vaccine-induced anti-viral immunity (p208, 1st paragraph in the left column and under the Abstract), reading on claims 109 and 123-125. 
Wu teaches that tumor-drained lymph node cells comprise CD8+ T cells (Abstract), reading in part on claims 109 and 123-125.
Wang teaches that hyperexpanded CD8+ T cells are capable of eliminating established pulmonary metastases in subjects (Abstract, p3, subheading “Adoptive Pulmonary Immunotherapy, and Fig. 2), reading in-part on claims 109 and 123-125.
Regarding claims 109 and 123-125, it would have been obvious before the invention was filed to isolate the CD8+ T cells of Wu and further stimulate/activate the CD8+ cells of Wu according to Slifka. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Slifka Li 2008, and Li 2009 are directed towards CD8+ T Cells and because Slifka teaches detailed methods of activating T cells and methods of isolating CD8+ T cells The skilled artisan would have been motivated to do so because Slifka teaches that CD8+ T cells are critical for controlling viral infections and are central to vaccine-induced anti-viral immunity and Wang teaches that activated CD8+ T cells capable of eliminating established pulmonary metastases in subjects, and so the further isolation and activation of CD8+ T cells would likely enhance the combined methods of Murthy, Li 2008, and Li 2009 to generate activated CD8+ T cells for subsequent therapeutic applications such as those taught by Wang.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.
	
Response to Remarks
Applicant’s remarks on pages 6-9 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On page 7 of the reply, Applicant alleges that Murthy is not capable of meeting “wherein the contact is operative to induce a metabolic change in the starting population of immune cells, thereby generating a population of expanded immune cells.” as recited in claim 101. This is not found persuasive of error as the claim as a whole recites a manipulative and intrinsically complete invention directed towards contacting a starting population of immune cells with a plurality of particles comprising a complex comprising a hydrogel and a binding moiety. Absent any showing to the contrary, prior art methods of contacting immune cells with a composition comprising a binding moiety would be expected to inherently meet the intended outcome of claim 1. See M.P.E.P. § 2111.02(II), 2111.04, and 2112.
Nevertheless, the obviousness rejection of claim 101 has been modified above as necessitated by the instant amendments to more clearly set forth that this wherein clause is rendered prima facie obvious by the prior art. See the additional teachings of Li et al. 2008 and Li et al. 2009 as set forth above.
Applicant’s arguments on pages 8-9 of the reply have been fully considered, but not found persuasive of error, as these arguments rely upon the arguments presented over Murthy and Fang which are fully addressed above.

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653